Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 9-13, 15-20 are allowed. The prior art of record fails to disclose the feature for transmitting a connection request to the base station in the initial cell if a response is received from the base station in the initial cell; determining whether an acknowledgement of the connection request is received at the airborne device from the base station in the initial cell; and if it is determined that no acknowledgement of the connection request is received at the airborne device from the base station in the initial cell, transmitting a second preamble from the airborne device to the base station in the initial cell, wherein the second preamble is transmitted with a second timing advance offset based on the stored timing advance offset, as recited in claims 1 and 19.
The prior art of record fails to disclose the feature for removing a cell from a list of available cells if the RTD measurement from the airborne device to the respective base station in the cell exceeds the range of a modem of the airborne device; ranking the plurality of cells based at least in part on the RTD measurements, wherein ranking the plurality of cells comprises ranking the list of available cells; selecting the highest-ranked cell; and reporting details of the selected cell to the network, as recited in claims 13 and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mahalingam et al. (Pub No.: 2021/0029658) and Kim et al. (Pub No.: 2015/0334769) are show systems which considered pertinent to the claimed invention.

Kim et al. discloses methods and systems for converging a 5th-Generation (5G) communication system with technology for Internet of Things (IoT). The disclosure is applicable to intelligent services based on 5G communication and IoT-related technologies. A method for configuring a connection by a terminal is provided, which includes receiving a radio resource control (RRC) message from a base station, determining whether semi-persistent scheduling (SPS) and transmission time interval (TTI) bundling are configured based on the RRC message, determining whether dual connectivity is configured, if the SPS and the TTI bundling are configured, determining whether the TTI bundling is configured for master cell group (MCG) and the SPS is configured for secondary cell group (SCG), if the dual connectivity is configured, and configuring an RRC connection based on the RRC message, if the TTI bundling is configured for the MCG and the SPS is configured for the SCG.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464